Citation Nr: 1443301	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  08-02 615	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for generalized body pain and fatigue.

2.  Entitlement to a higher initial rating for irritable bowel syndrome (IBS), currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served an initial period of active duty for training (ACDUTRA) from June 29 to August 17, 1981 in the Army National Guard; on active duty in the Navy from January 1982 to January 1986; and from July 1986 to October 1997.  During Operation Desert Storm/Shield, he served on a vessel that operated in the waters of the Gulf of Oman.  See 38 C.F.R. § 3.317(d)(2) (2013).

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2007 rating decision, the RO denied entitlement to service connection for generalized body pain and fatigue.  The Veteran perfected an appeal.  The Veteran testified at a May 2009 videoconference hearing before a Veterans Law Judge (VLJ); the transcript is of record.  This issue was remanded in October 2009 and February 2011.  The VLJ who conducted the May 2009 hearing is no longer employed by the Board.  In February 2013, the Veteran requested a new Board hearing.  This issue was remanded in April 2013 to afford him a new hearing; however, in August 2013 he withdrew his hearing request.  

In a January 2009 rating decision, the RO granted service connection for IBS, assigning a 10 percent rating, effective December 6, 2006.  The Veteran perfected an appeal.

Both issues were remanded in March 2014.

The issue of entitlement to service connection for generalized body pain and fatigue is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised of any further actions he should take.



FINDING OF FACT

The Veteran's IBS is manifested by moderate symptoms with frequent episodes of bowel disturbance with abdominal distress, but not severe diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 3.321, 4.114, Diagnostic Code 7319 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

The Veteran's initial rating appeal arises from disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has complied with all assistance provisions of VCAA.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  His service treatment records, VA outpatient treatment records, records from the Social Security Administration (SSA), and identified private treatment records have been associated with the electronic claims folder.

The Veteran was afforded VA examinations in conjunction with his IBS appeal, which will be discussed below.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial rating

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran's IBS is rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319, which contemplates a 10 percent rating for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress, and a 30 percent rating for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.

A December 2008 VA examination report reflects complaints of diarrhea and cramps at least four times a week.  At the April 2011 VA examination, the Veteran reported abdominal pain described as cramping, nausea, vomiting, diarrhea almost daily alternated with constipation that occurred once to twice a month.  His abdominal pain was relieved partially by defecation which resolved completely once the diarrhea went away entirely.  

At the May 2014 VA examination, the Veteran complained of alternating diarrhea and constipation, albeit with diarrhea occurring 1 to 2 times per month lasting a week.  He had several days of constipation afterwards.  He took Imodium and fiber supplements.  He reported abdominal cramping during the periods of constipation or diarrhea.  The examiner categorized this as bowel disturbance with abdominal distress, the examiner indicated that there were frequent episodes of bowel disturbance with abdominal distress rather than more or less constant abdominal distress.  

The VA treatment records reflect a predominant symptom of diarrhea associated with his IBS and do not report alternating diarrhea and constipation with more or less constant abdominal distress.  

The Board has considered alternate diagnostic criteria such as Diagnostic Code 7305, ulcer, duodenal, and Diagnostic Code 7346, hernia hiatal; however, these conditions have not been found and there have been no objective findings of material weight loss and hematemesis or melena with moderate anemia.  

While it is clear that the Veteran suffers from symptomatology related to his IBS, the record does not reflect symptom combinations productive of considerable impairment of health from his service-connected disability, as required for a 30 percent rating under this diagnostic criteria.  

The provisions of 38 C.F.R. § 4.113 state that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Ratings under Diagnostic Codes 7301 through 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.114.

In this case, DC 7319 represents the predominant disability picture, and the overall severity of this disability is properly captured in the currently-assigned 10 percent evaluation.  

In sum, no other diagnostic code is appropriate for the Veteran's IBS, and there is no rating criteria which would warrant an evaluation in excess of 10 percent throughout the appeal period.  

Extraschedular Considerations 

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of those assigned is provided for certain manifestations of the service-connected IBS, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describes the severity and symptomatology of the various aspects of the Veteran's disorder.  The current rating is adequate to fully compensate the Veteran for his symptoms.  

The Board finds that diagnostic criteria is adequate for the service-connected disability.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt there have been no allegations, nor is there other evidence, that the combined service connected disabilities have manifestations beyond those contemplated by the combined 50 percent rating.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  The evidence of record reflects that the Veteran worked as a groundskeeper until 2004.  While he is now unemployed, such unemployment has been attributed to his nonservice-connected psychiatric disabilities.  Effective September 2004, the Veteran was awarded SSA disability benefits primarily due to affective or mood disorders.  A March 2008 VA joints examination reflects that he was out of work for two years because he was psychologically volatile and he had bowel problems.  The evidence, however, does not reflect unemployment as a result of IBS.  There is no indication that irritable bowel syndrome, or any other service-connected disability has resulted in marked interference with earning capacity or employment.  Accordingly, further consideration of an award of TDIU is not warranted.  



ORDER

Entitlement to an initial rating in excess of 10 percent for IBS is denied.  


REMAND

In its previous remand, the Board instructed that the Veteran should be afforded an examination for his service connection claims by a physician.  He was provided an examination in May 2014, but the examination was conducted by a physician assistant specializing in oncology.  The Veteran has a right to compliance with the Board's remand orders.  Stegall v. West, 11 Vet App 268 (1998).  

Accordingly, the appeal is REMANDED for the following:

1.  Schedule the Veteran for a VA examination with a physician to evaluate his claimed generalized body pain and fatigue.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  All appropriate testing should be performed.  

The examiner should respond to the following:

a)  Does the Veteran have any pertinent signs and symptoms of generalized body pain and fatigue, and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis? 

b)  For any generalized body pain and fatigue identified, is it is at least as likely as not (a 50 percent or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service?

c)  Is any diagnosed disability manifested by generalized body pain and fatigue a medically unexplained chronic multisymptom illness?

All opinions and conclusions expressed must be supported by reasons.  

The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide reasons.

If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

2.  If any issue on appeal is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


